UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-6726


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

BILLY DEONANDRE HODGE,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:08-cr-01082-TLW-1; 4:16-cv-02618-TLW)


Submitted: September 25, 2019                                     Decided: October 3, 2019


Before MOTZ, AGEE, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Billy Deonandre Hodge, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Billy Deonandre Hodge seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate

of appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the merits,

a prisoner satisfies this standard by demonstrating that reasonable jurists would find that

the district court’s assessment of the constitutional claims is debatable or wrong. Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Hodge has not made

the requisite showing. * Accordingly, we deny Hodge’s motion to appoint counsel, deny a

certificate of appealability and dismiss the appeal. We dispense with oral argument




       *
        After the district court entered its judgment, the Supreme Court decided United
States v. Davis, 139 S. Ct. 2319 (2019). In Davis, the Supreme Court held that the residual
clause of the definition of crime of violence in § 924(c)(3)(B) is unconstitutionally vague.
Davis, 139 S. Ct. at 2336; accord United States v. Simms, 914 F.3d 229, 232 (4th Cir. 2019)
(en banc), petition for cert. docketed, 87 U.S.L.W. 3427 (U.S. Apr. 24, 2019) (No. 18-
1338). However, we recently held that Hobbs Act robbery qualifies as a crime of violence
under the force clause in § 924(c)(3)(A), which remains intact after Davis. See United
States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019).

                                              2
because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             3